Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 6, the phrases “the first primary surface portion” and “the first secondary surface portion” lack proper antecedent basis.  It appears that claim 6 is depending from claim 5 instead of claim 3.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Heusser et al. (7,934,864; hereinafter Heusser).  Heusser discloses a production apparatus (Figs. 32-35) for producing a composition comprising a receiving device (61) configured to receive first and second capsules (1-3; Figs. 15-16) including, respectively, first and second deformable compartments (5, 5’) containing, respectively, a first formulation and a second formulation, a first bearing element (69) including a first bearing surface (71’) configured to apply a pressure force on the first deformable compartment (5) of the first capsule (1) when the first capsule is received in the receiving device, and a second bearing element (68) including a second bearing surface (71) configured to apply a pressure force on the second deformable compartment (5’) of the second capsule (2) when the second capsule is received in the receiving device.  Heusser further discloses the first bearing surface is configured to conduct and guide the contents of the first capsule toward a first connecting passage (40) of the first capsule which is able to be fluidically connected to the first deformable compartment when the first bearing surface applies a pressure force on the first deformable compartment, and the second bearing surface is configured to conduct and guide the contents of the second capsule toward a second connecting .
As to claims 2, Heusser discloses the first bearing element is able to move between an inactive position (Figs. 32-33) and an active position (Fig. 35), in which the first bearing surface is able to apply a pressure force on the first deformable compartment of the first capsule, and the second bearing element is able to move between an inactive position and an active position, in which the second bearing surface is able to apply a pressure force on the second deformable compartment of the second capsule.
As to claim 3, the first bearing element is able to move according to a first direction of movement (pressing upwrdly), and the second bearing element is able to move according to a second direction of movement (pressing downwardly).
As to claim 4, Heusser further discloses the first bearing surface (71’) is configured to apply a pressure force successively on a first portion (adjacent to the opening 44 as shown in Fig. 15-16 & 35) of the deformable compartment situated at a first primary distance from the first connecting passage (40) and on a second portion (40) of the first deformable compartment situated at a second primary distance from the first connecting passage, the second primary distance being smaller than the first primary distance, and the second bearing element is configured to apply a pressure force similar to the first bearing element.
As to claims 5-7, Heusser discloses the first bearing surface (71’) comprises a first primary surface portion (adjacent the toothing 75) configured to apply a pressure force on the first portion of the first deformable compartment, and a second primary surface portion (opposite to the first primary surface portion) configured to apply a pressure force on the second portion of the first 
As to claim 8, Heusser discloses the first bearing element comprises a first protuberance (Heusser discloses the legs 68, 69 are identically constructed, on the upper side of the frame structure 70 has a recess (column 10, lines 8-12), so the area around the recess comprises a circumference protuberance) comprises the first primary surface portion, and the second bearing element comprises a second protuberance (similar to the first protuberance) defining the first secondary surface portion.
As to claim 9, see Figs. 32-35 and column 10, lines 6-57.
As to claim 10, see claim 1 above.
As to claim 11, see Figs. 32-35.
As to claims 12 and 15, Heusser further discloses a user is configured to receive the receiving device equipped with the first and second capsules and to mix the first and second formulations contained in the first and second capsules so as to obtain the composition, and the user is considered equivalent to a mixing machine as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heusser in view of The Official Notice and/or Sperry et al. (5,699,902; hereinafter Sperry).
Heusser discloses the user which is considered equivalent to the mixing machine as claimed.  To the extent that Heusser fails to show a mixing machine is configured to receive the receiving device as clamed, The Official Notice is taken of an old and conventional practice of providing a mixing machine for mixing a receiving device for better mixing the formulations in the receiving device.  Sperry, is cited by way of example only, teaches a production apparatus (Fig. 6) comprising a receiving device (23) and a mixing machine (30) configured to receive the receiving device (column 8, line 55 to column 9, line 55).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of The Official Notice and/or Sperry to modify the production apparatus of Heusser so the production apparatus includes a mixing machine configured to receive the receiving device for better mixing the first and second formulations.

Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUAN K BUI/
Primary Examiner, Art Unit 3736